Appeal by claimant from decision of the Workmen’s Compensation Board which reversed an award for death benefits previously made by a Referee and dismissed the claim. The decedent was found dead in bowling alleys of Strand Recreation, Inc., on September 11, 1955. Testimony showed that at one time he had owned these alleys individually and thereafter sold them to the corporation and had an agreement with them by which they would pay him $10,000 a year for life and he withdrew as an active employee of the corporation. On the date in question he returned from a trip, went to the bowling alleys where there was a cot, intending to spend the night, and was found there the next morning dead from a cranial cerebral hemorrhage. The only question is whether the injuries and resulting death arose out of and in the course of his employment. The board found they did not as there was no necessity for his sleeping on the premises; that it was permissive but not obligatory and that he was not engaged in any business for the employer but apparently went there for his own convenience. There is substantial evidence to sustain the findings of the board. Decision of the *810Workmen’s Compensation Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.